Citation Nr: 0203510	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  00-16 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a lumbar-thoracic 
spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from May 1980 to May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

The Board notes that the veteran's appeal to the Board 
consisted of entitlement to service connection for bipolar 
disorder (claimed as depression), PTSD, fibrocystic breast 
disease, temporomandibular joint dysfunction, refractive 
error of eyes (claimed as vision disorder), cervical spine 
strain, left wrist contusion, sinusitis, upper respiratory 
infections, heat exposure, bladder disorder, kidney disorder, 
elective hysterectomy, a left ankle sprain, tinnitus, and low 
back disability.  However, prior to certification of her 
claims to the Board, in a June 2001 statement, the veteran's 
accredited representative stated that she "wishes to 
withdraw all issues listed under appeal except service 
connection for lumbar-thoracic spine disorder and mental 
health disorder."  Accordingly, the Board has jurisdiction 
over the issues of entitlement to service connection for a 
lumbar-thoracic spine disorder and an acquired psychiatric 
disorder, to include PTSD.  38 C.F.R. § 20.204 (2000) (a 
claimant can withdraw a substantive appeal at anytime prior 
to a Board decision on the claim).  The remaining issues 
listed on appeal are considered withdrawn and will not be 
addressed herein.


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), ), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).

In this case, the Board notes the veteran is seeking 
entitlement to service connection for PTSD secondary to 
personal trauma.  In this regard, the Court has held that VA 
Adjudication Procedure Manual M21-1 (Manual M21-1), Part III, 
5.14c (Feb. 20, 1996), provides substantive rules in which VA 
has undertaken a special obligation to assist a claimant in 
producing corroborating evidence of an in-service stressor in 
personal-assault cases.  In Patton v. West, 12 Vet. App. 272 
(1999), the Court held that because of the unique problems 
with documenting personal assault claims, the RO is 
responsible for assisting the claimant in gathering, from 
sources in addition to the in-service records, evidence 
corroborating an in-service stressor.  The Court noted that 
of particular pertinence to the case were the provisions of 
the manual which stated that "behavior changes that occurred 
at the time of the incident may indicate the occurrence of an 
in-service stressor" (MANUAL M21-1, Part III, P 5.14c(8)); 
and that "secondary evidence may need interpretation by a 
clinician, especially if it involves behavior changes" and 
that "evidence that documents such behavior changes may 
require interpretation in relationship to the medical 
diagnosis by a VA neuropsychiatric physician" (MANUAL M21-1, 
Part III, P 5.14c(9)).  The Court ordered that on remand, all 
evidentiary development called for by the manual is to be 
undertaken to include interpretation by a clinician of 
behavior changes and evidence pertaining thereto.

In this regard, the Board notes that the veteran was treated 
for mental health complaints during service in January and 
February 1984.  An addendum to the veteran's April 2001 VA 
PTSD examination report notes that "[h]er response profile 
pattern [to PAI (Personality Assessment Inventory)] was 
highly congruent with that for the PTSD diagnosis."  
Additionally, this VA examination report includes diagnoses 
of major depressive disorder, dysthymic disorder, and anxiety 
disorder.  Similarly, private and VA psychiatric treatment 
records include diagnoses of bipolar disorder and PTSD.  
However, this evidence does not include an opinion as to the 
etiology of the veteran's psychiatric disorders.  Therefore, 
the Board finds additional development is required prior to 
appellate review.

Additionally, the veteran complained of thoracic and lumbar 
back pain during service.  Current VA examination report 
provides impression of lumbar pain without permanent 
disability and thoracic pain without permanent disability.  
However, there is no diagnosis regarding the back pain or 
opinion with respect to etiology of back pathology, if any.  
Therefore, the Board finds a medical opinion is required for 
an adequate determination of the issue of service connection 
for lumbar-thoracic spine disorder.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of treatment as to 
the issues on appeal and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  In this regard, the veteran 
should also be requested to identify any 
sources of psychiatric treatment received 
prior to service.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The RO should conduct additional 
development as required by VA Manuel M21-
1, Part III, 5.14c.  The RO should give 
the veteran an appropriate time period 
within which to respond to any request 
for additional information.  All 
pertinent evidence received should be 
associated with the claims file.

3.  Following completion of the above 
development, the RO must make a specific 
determination, based on the complete 
record, with respect to whether the 
veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  In rendering this 
determination, the RO should consider all 
applicable laws and regulations.  The RO 
must specify which, if any, of the 
claimed stressor or stressors are 
verified.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record. See Patton, supra.

4.  Thereafter, the veteran should be 
afforded a VA examination by a board 
certified psychiatrist for opinions as to 
the nature and etiology of any present 
psychiatric disorders.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.  The examiner should be 
informed of the RO's stressor verification 
determination for the purpose of providing 
an opinion as to whether any event during 
active service has resulted in a current 
psychiatric disability.  In addition, the 
examiner should determine if a psychiatric 
disability clearly and unmistakably 
preexisted the period of active service, 
whether it increased in severity in 
service and if it did increase in severity 
in service did it increase beyond natural 
progress.

The examiner should indicate whether the 
diagnostic criteria to support a diagnosis 
of PTSD have been satisfied.  The 
examination should include all appropriate 
tests and evaluations, including 
psychological testing with PTSD subscales.  
The examiner should utilize the Fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), in 
arriving at diagnoses and enumerating the 
specific diagnostic criteria satisfied and 
the specific findings meeting the criteria 
for any disorder found.  If PTSD is 
diagnosed, the stressor supporting the 
diagnosis must be identified, including 
the evidence documenting the stressor.  If 
the examiner finds that PTSD is related to 
stressors other than those claimed to have 
occurred in service, it should be so noted 
and explained.  If PTSD is diagnosed, the 
examiner should specify what symptoms are 
related to PTSD as opposed to any other 
psychiatric disorders.  A complete 
rationale for all opinions should be 
provided.

5. The RO should also schedule the veteran 
for an examination by an orthopedist for 
an opinion as to etiology of any pathology 
of the back.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner.  Review of 
the service medical records is vital.  The 
examiner is requested to render a medical 
opinion as to whether any current back 
pathology is at least as likely as not 
related to the veteran's in service low 
back sprain/strain.  The examiner should 
perform any examinations, tests, or 
studies deemed necessary for an accurate 
assessment.  A complete rationale for the 
opinions given should be provided.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) and 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied.

7.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issues on 
appeal.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
adversely affect her claims.  38 C.F.R. § 3.655 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




